      Case 1:17-cv-00104-MW-GRJ Document 47 Filed 12/26/18 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

MARY F. AKRIDGE,

      Plaintiff,

v.                                    CASE NO. 1:17-cv-00104-MW-GRJ

SCHOOL BOARD OF ALACHUA
COUNTY,

      Defendant.
                                                /

           MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

      Lisa Truckenbrod, hereby moves to withdraw as counsel for Plaintiff,

MARY AKRIDGE, pursuant to N.D. Local Rule 11.1, and states the following in

support thereof:

      1.     Lisa Truckenbrod moves to withdraw as counsel for Plaintiff.

      2.     A conflict has arisen that prevents the undersigned from proceeding

forward to represent the Plaintiff in this case. Consequently, the undersigned seeks

removal from her obligation of representation in this case. The conflict between

Plaintiff and her counsel cannot be resolved.

      3.     The undersigned respectfully requests that she be permitted to

withdraw as counsel for Plaintiff, for the reasons stated above.
      Case 1:17-cv-00104-MW-GRJ Document 47 Filed 12/26/18 Page 2 of 3


      4.       Plaintiff’s last known address is 605 SW Naha St., Keystone Heights,

FL 32656; Plaintiff’s last known telephone number is 850-338-2797; Plaintiff’s

email address is mfakridg@bellsouth.net.

      5.       Plaintiff has been provided with notice of the conflict and consents to

the undersigned’s withdrawal. Defendant’s counsel has also been consulted and

consents to the withdrawal requested herein.

      WHEREFORE, Lisa Truckenbrod hereby respectfully request that she be

permitted to withdraw as counsel for Plaintiff, all for the reasons more fully set

forth above.

                                               Respectfully submitted,



                                               /s/ Lisa Truckenbrod
                                               Lisa Truckenbrod; FBN: 132055

                                               ATTORNEY FOR PLAINTIFF

                 CERTIFICATE OF WORD COUNT AND FONT

      I HEREBY CERTIFY that this Motion is typed in 14 point font and that

there are 288 words herein.


                                        s/ Lisa Truckenbrod
                                        Lisa Truckenbrod




                                           2
     Case 1:17-cv-00104-MW-GRJ Document 47 Filed 12/26/18 Page 3 of 3


                      CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a copy of the foregoing has been furnished via
CM/ECF to all counsel of record this 26th day of December, 2018.


                                        /s/ Lisa Truckenbrod
                                        Lisa Truckenbrod




                                    3
